       Case 3:19-cv-00127-DPJ-FKB Document 11 Filed 04/04/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

BETTY HILL                                                                            PLAINTIFF

VERSUS                                              CIVIL ACTION NO.: 3:19-cv-127-DPJ-FKB

MADISON COUNTY, ET AL.                                                            DEFENDANTS

                                RULE 16(a) INITIAL ORDER

    The above-captioned cause is set for a TELEPHONIC CASE MANAGEMENT
CONFERENCE (TCMC) on May 1, 2019, at 10:30 a.m. before:

                         United States Magistrate Judge F. Keith Ball
                           Thad Cochran United States Courthouse
                               501 E. Court Street, Suite 5.150
                                     Jackson, MS 39201
                            ball_chambers@mssd.uscourts.gov
                    Telephone Number to use for TCMC: 601-608-4460

UNLESS OTHERWISE AGREED, IT SHALL BE THE RESPONSIBILITY OF COUNSEL
FOR THE PLAINTIFF TO SET UP THE CONFERENCE CALL AT THE SCHEDULED
TIME. IN CASES INVOLVING A PRO SE PLAINTIFF, IT SHALL BE THE
RESPONSIBILITY OF COUNSEL FOR THE DEFENDANT TO SET UP THE
CONFERENCE CALL AT THE SCHEDULED TIME.

PLEASE NOTE: THE COURT DOES NOT ACCEPT CALL-IN INSTRUCTIONS.
ARRANGEMENTS SHOULD BE MADE TO HAVE ALL ATTORNEYS ON THE
TELEPHONE AND THEN A CALL SHALL BE PLACED TO THE JUDGE.

                             CONFERENCE OF THE PARTIES

        No later than twenty-one (21) days prior to the TCMC, counsel and any unrepresented
parties shall confer by telephone or in person regarding all matters set forth in L.U.Civ.R. 26(f).
The Local Uniform Civil Rules are available on the Court web site at www.mssd.uscourts.gov.
Counsel and all unrepresented parties are jointly responsible for arranging this conference of the
parties and attempting in good faith to agree on a proposed Case Management Order. A Case
Management Order form is available on the Court web site and as Form No. 1 in the Local Uniform
Civil Rules. No later than seven (7) days prior to the TCMC, a proposed Case Management Order
shall be submitted via e-mail to ball_chambers@mssd.uscourts.gov. Counsel and any
unrepresented parties shall be prepared to discuss all provisions and make any special requests for
provisions of the Case Management Order at the TCMC.
       Case 3:19-cv-00127-DPJ-FKB Document 11 Filed 04/04/19 Page 2 of 2



                     CONFIDENTIAL SETTLEMENT MEMORANDA

        SEVEN (7) DAYS PRIOR TO THE TCMC, counsel shall submit via e-mail a confidential
memorandum (3 page maximum) setting forth a brief explanation of the case and a candid
appraisal of the respective positions, including possible settlement figures, to
ball_chambers@mssd.uscourts.gov. Please DO NOT mail a separate copy. (PRO SE persons
must MAIL their memos instead of using the e-mail address.) Counsel will also furnish in their
memorandum a good faith estimate of the expense of carrying the litigation through trial and the
appellate process, if not settled, and will have discussed these costs with their respective clients.
These memoranda are not to be exchanged and will be viewed only by the Court. Further, these
memoranda shall not be filed with the Clerk of Court; will not become a part of the record; and
will be destroyed upon the resolution of the case.

                                 CASE MANAGEMENT PLAN

       At the TCMC, the Court and the parties shall:
       1.     Identify the principal factual and legal issues in dispute;
       2.     Identify the alternative dispute resolution procedure which counsel intend to use,
              or report specifically why no such procedure would assist in the resolution of the
              case;
              3.       Indicate whether all parties consent to jurisdiction by a magistrate judge;
       4.     Review the parties= compliance with their disclosure obligations and consider
              whether to order additional disclosures;
       5.     Determine whether to order early filing of any motions that might significantly
              affect the scope of discovery or other aspects of the litigation, and provide for the
              staged resolution, or bifurcation of issues for trial consistent with 42(b)
              Fed.R.Civ.P.;
       6.     Determine the plan for at least the first stage of discovery; impose limitations on
              each discovery tool, time periods and other appropriate matters;
       7.     Determine the date for the Local Rule 26(g) settlement conference or mediation;
       8.     Discuss scheduling and set appropriate scheduling deadlines including dates for a
              settlement conference, completion of discovery, motions, the final pretrial
              conference and trial. The parties should be prepared to discuss prior conflicts with
              the trial date; and
       9.     Verify that counsel are registered for electronic document filing and are familiar
              with the Administrative Procedures for Electronic Filing.

                               CASE MANAGEMENT ORDER

       A Case Management Order shall be entered by the Court within ten (10) days of the TCMC.

                                              /s/ F. Keith Ball
                                              UNITED STATES MAGISTRATE JUDGE


                                                 2
